 


110 HRES 444 EH: Supporting the goals and ideals of National Aviation Maintenance Technician Day, honoring the invaluable contributions of Charles Edward Taylor, regarded as the father of aviation maintenance, and recognizing the essential role of aviation maintenance technicians in ensuring the safety and security of civil and military aircraft.
U.S. House of Representatives
2008-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 444 
In the House of Representatives, U. S.,

April 30, 2008
 
RESOLUTION 
Supporting the goals and ideals of National Aviation Maintenance Technician Day, honoring the invaluable contributions of Charles Edward Taylor, regarded as the father of aviation maintenance, and recognizing the essential role of aviation maintenance technicians in ensuring the safety and security of civil and military aircraft. 
 
 
Whereas the safety of the flying public is ensured and the integrity of the aircraft airworthiness is personally guaranteed by individuals who comprise the professional aviation maintenance technician workforce;  
Whereas the professional aviation maintenance technician is a key member of the United States military in protecting America through a strong armed forces aviation infrastructure;  
Whereas the duties of aviation maintenance technicians are critical to United States homeland security and an integral component of the Nation’s aerospace industry;  
Whereas the professional aviation maintenance technician provides the strong infrastructure on which public confidence in our airborne transportation safety and military aviation strength is ensured;  
Whereas the professional philosophy of the certificated aviation maintenance technician is embodied in the Aviation Mechanic’s Creed: 
UPON MY HONOR I swear that I shall hold in sacred trust the rights and privileges conferred upon me as a certified mechanic. Knowing full well that the safety and lives of others are dependent upon my skill and judgment, I shall never knowingly subject others to risks which I would not be willing to assume for myself, or for those dear to me.  
IN DISCHARGING this trust, I pledge myself never to undertake work or approve work which I feel to be beyond the limits of my knowledge nor shall I allow any non-certified superior to persuade me to approve aircraft or equipment as airworthy against my better judgment, nor shall I permit my judgment to be influenced by money or other personal gain, nor shall I pass as airworthy aircraft or equipment about which I am in doubt either as a result of direct inspection or uncertainty regarding the ability of others who have worked on it to accomplish their work satisfactorily.  
I REALIZE the grave responsibility which is mine as a certified airman, to exercise my judgment on the airworthiness of aircraft or equipment. I, therefore, pledge my unyielding adherence to these precepts for the advancement of aviation and for the dignity of my vocation.  
Whereas in 1902 Charles Edward Taylor began working as a machinist for Orville and Wilbur Wright at the Wright Cycle Company in Dayton, Ohio;  
Whereas using only a metal lathe, drill press, and hand tools, Charles Edward Taylor built, in 6 weeks, the 12-horsepower engine that was used to power the Wright brothers’ first flying machine;  
Whereas Charles Edward Taylor’s ingenuity earned him a place in aviation history when the Wright brothers successfully flew their airplane in controlled flight on December 17, 1903;  
Whereas Charles Edward Taylor had a successful career in aviation maintenance for more than 60 years;  
Whereas Charles Edward Taylor was honored by the Federal Aviation Administration with the establishment of the Charles Edward Taylor Master Mechanic Award, which recognizes individuals with 50 years or more of aviation maintenance experience;  
Whereas Charles Edward Taylor has become a hero to aircraft maintenance technicians worldwide; and  
Whereas 45 of the States together with the Commonwealths, Territories, Republics, and Federations of the United States have already declared May 24 to be Aviation Maintenance Technician Day within their jurisdictions: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports National Aviation Maintenance Technician Day to honor the professional men and women who ensure the safety and security of our airborne aviation infrastructure; and  
(2)recognizes the life and memory of Charles Edward Taylor, the aviation maintenance technician who built and maintained the engine that was used to power the Wright brothers’ first controlled flying machine on December 17, 1903.  
 
Lorraine C. Miller,Clerk.
